Title: To James Madison from Joseph Coppinger, 16 December 1810 (Abstract)
From: Coppinger, Joseph
To: Madison, James


16 December 1810, No. 6 Cheapside Street, New York. Solicits JM’s assistance in establishing a brewing company in Washington as “a National object” in order to improve the quality of malt liquors and to “counteract the baneful influence of ardent spirits on the health and Morals of our fellow Citizens.” “The Capital that might be made sufficient to give a begining to such an establishment need not exceed $20,000. one half of which to be allowed for buildings and utensiles the remaining half to be considered as active stock. This Capital to be raised by subscription of $500 or $1000 for each share.” Is confident of a profit of 100 percent on liquor sold in casks and 200 percent on that sold in bottles. Points out that brewing is an important source of government revenue in England. “In the event of such an establishmt. taking place I beg leave through you to make the company a tender of my services.” Has twenty years’ experience in the brewing trade. If the company is not established, offers his services in “any station or employment.” Encloses a list of his “inventions and Improvements” and a copy of a letter of introduction “to convey some idea of the person who addresses you.”
